PROVOSTY, J.
Plaintiff was a passenger on one of the electric street cars of the defendant company, when the front wheels of the car left the track, and the front end of the ear went to the property line, and smashed into a house; the street being narrow. The rear wheels held their place on the track, and so did the trolley on the wire. Plaintiff was injured, and claims damages, charging negligence in a number of particulars. Defendant has refuted these charges, but in its answer avers that the accident was undoubtedly due to the overcrowding of the rear platform of the car by plaintiff and others “which tended to lift the front wheels from the track.”
[1, 2] We think this must have been the cause. But whose the responsibility? Plaintiff and these others were colored people who, the evidence shows, had no other position to occupy, since they could not go to the front part of the car, reserved for whites, and the inside rear part was as crowded as the platform. It was not for them to see to it that the car was properly balanced, but plainly for the defendant company, through its agent the conductor, in the performance of its contract to carry the passengers safely.
*531Defendant quotes Olivier v, L. & N. R. R. Co., 43 La. Ann. 804, 9 South. 43, to the effect that:
“A party voluntarily boarding a crowded train, and taking his place on the platform of a car, without complaint, or effort to obtain a seat, or other better accommodation, cannot assign the overcrowding of the train as negligence in the railroad company.”
The cars of the defendant company are so often in this crowded condition that the would-be passenger who should make it a practice to refrain from boarding them when in that condition would be at a very great disadvantage; would, in a large measure, be deprived of the benefit of the service which the defendant company is under the legal duty of furnishing to, the public. The defendant company may be giving the best service it can, under the circumstances, and not be to blame for that situation; nor is the would-be passenger who accepts the service as it is offered. Moreover, the accident was not due to the overcrowding of the car, but to the unbalancing of it.
Plaintiff was thrown violently against the controller; his shoulder and chest were bruised, and his arm dislocated at the shoulder ; he remained in bed a month, and could do no work for several months; and, naturally, suffered, and had doctor’s fees to pay. He is a laborer. The jury allowed him $1,420. The appeal is by defendant.
Judgment affirmed.
MONROE, O. J., takes no part.